FILED

UNITED STATES DISTRICT COURT MAR 23 2314
F@R THE DISTRICT OF C()LUMBIA clerk u.s. nismcr s. Bankruprcy

Courts for the District of Columbia

David Lewis Turner, Jr.,
Plaintiff,

v. civil A¢mm N@. / §¢- §¢ 

U.S. Parole Commission,

Defendant.

\J\/\}§/\./§/\./\/\/\./

MEl\/IORANDUM OPINION

This matter is before the Court on review ofplaintifi` s pro se complaint and application
to proceed informal pauperis. The Court will grant plaintiff s application to proceed in forma
pauperis and will dismiss this action for lack of subject matter jurisdiction See Fed. R. Civ. P.
l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that subject matter
jurisdiction is wanting).

Plaintiff, a District of Columbia resident, sues the United States Parole Commission for
false arrest, wrongful imprisonment, and negligence. He seeks $80,000 in monetary damages.
A claim for monetary damages against the United States (or a U.S. agency or agency component)
is cognizable for certain misconduct under the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§
2671 et seq. Such a claim is maintainable, however, only after the plaintiff has exhausted
administrative remedies by "first present[ing] the claim to the appropriate Federal agency. . . ."
28 U.S.C. § 2675. This exhaustion requirement is jurisdictional. See GAF Corp. v. United
States. 818 F.2d 90l, 917-20 (D.C. Cir. 1987); jackson v. United States, 730 F.2d 808, 809 (D.C.

Cir. 1984); Stokes v. U.S. Postal Service, 937 F. Supp. ll, 14 (D.D.C. 1996). Since plaintiffhas
l

not indicated that he exhausted her administrative remedies under the FTCA, this case will be
dismissed. See Abdurrahman v. Engslrom, 168 Fed.Appx. 445, 445 (D.C. Cir. 2005) (per

curiam) ("[T]he district court properly dismissed case [based on unexhausted FTCA claim] for

lack of subject matter jurisdiction,"). A separate Order accompanies this Mem0randum Opinion.

United States District Judge

Date: February 2 ,2014